Title: To Benjamin Franklin from Stephen Sayre, 10 March 1779
From: Sayre, Stephen
To: Franklin, Benjamin


Sir
Copenhagen 10th Mar: 1779
I did myself the honor of acquainting your Excellency just before my departure that I should make a short visit to Stockholm. I am well pleased at the disposition of that Court, & have good reason to believe it will soon show itself freindly to our Cause. I not only had the honor of several conferences with the first Minister, but one with the King in person. There are some objects to be offer’d, which, in my opinion, would bring forward most favourable changes—those are within our power, and by no means contrary to our Interest—perhaps I am warranted in supposing, that thro’ Sweeden, Russia might be wrought upon to change her conduct, with her opinions—
I wish I could be explicit; but you would condemn me were I to commit the subject matter to the hazzard of the post—
I am about taking my departure for Amsterdam; from thence mean to sail for St Eustatia, & for some part of America, by the first good opportunity—for I can no longer, in prudence, wait for any thing I have ask’d. If you are, as is supposed, the sole Representative of America now in Europe: and if you think yourself authorised to employ me in any manner consistent with what you think I merit, your Letters will meet me at Amsterdam. I shall be known to the Hope’s— I mean where I may lodge: for I am already acquainted with them.
I have hitherto had no fears as to our union in America: but the conduct of a certain family, may possibly sow the fatal Seeds of division there. I could say a great deal which came within my knowledge at B—— but hope there will be no occasion for it.
May I beseech your Excellency to honor me with a Line communicating, as far as may be prudent, the state of our affairs. I am extremely anxious to know what consequences have attended Mr Deane’s Letters &c &c—
It is with great Respect I subscribe myself your Excellencys most obed Servt
Stephen Sayre
 
Addressed: A / Son Excellence / Benj: Franklin / Embassadour Extray. &c / de America. / Verseilles
Notation: St. Sayre 10. Mar 79
